        Case 1:19-cv-01571-DAD-JLT Document 31 Filed 12/10/20 Page 1 of 1



1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9
10   C.F., by and through her guardian ad litem      )    Case No.: 1:19-cv-01571- DAD JLT
     REGINA FERNANDEZ,                               )
11                                                   )    ORDER GRANTING STIPULATION TO
                   Plaintiff,                        )    CONTINUE SETTLEMENT CONFERENCE
12                                                   )
            v.                                       )    (Doc. 30)
13                                                   )
     KERN HIGH SCHOOL DISTRICT, et al.,              )
14                                                   )
                   Defendants.                       )
15
16          The parties have stipulated to continue the settlement conference for six months to allow Mr.

17   McKinsey’s criminal trial to be completed. (Doc. 30 at 2) The Court GRANTS the stipulation and

18   CONTINUES the settlement conference to June 18, 2021 at 1:00 p.m.

19
20   IT IS SO ORDERED.

21      Dated:    December 10, 2020                            /s/ Jennifer L. Thurston
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
